In re: Summit, Wilby Frank; Applying for Writ of Certiorari and/or Review, STAY OF EXECUTION PENDING APPLICATION ON SUPERVISORY WRIT; Parish of Lafayette 15th Judicial District Court Div. “F” Number 47-070.
Granted. See order.
GRANTED.
The trial court order setting the execution date of April 19, 1985, is vacated. Execution may be fixed only not less than thirty days nor more than forty-five days from March 29, 1985, the date of finality of the U.S. Supreme Court’s denial of defendant’s application for writ of certiorari and the dissolution of this court’s stay order. LSA-R.S. 15:567. The denial by the U.S. Supreme Court on March 4, 1985, — U.S. —, 105 S.Ct. 1411, 84 L.Ed.2d 800, did not become final until the delay for rehearing expired twenty-five days thereafter. U.S. Supreme Court Rule 51; Louisiana State Bar Ass’n v. Ponder, 340 So.2d 134 (La., 1976).
The case is remanded to the trial court for further proceedings according to law.